Affirmed and Opinion Filed June 21, 2013




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-12-00579-CR

                 DEMARCUS TYSON AKA ALFONZO DAVIS, Appellant
                                    V.
                        THE STATE OF TEXAS, Appellee

                         On Appeal from the 265th Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. F07-49621-R

                                           OPINION
                          Before Justices O’Neill, Francis, and Fillmore
                                   Opinion by Justice Francis
       Demarcus Tyson a/k/a Alfonso Davis appeals his conviction for assault of a security

officer. Appellant pleaded guilty to the offense in accordance with a plea agreement with the

State and was placed on deferred adjudication probation for five years and ordered to pay a

$1000 fine and $711 in court costs. The State filed a motion to adjudicate guilt when appellant

failed to report to his supervision officer and failed to pay court costs, drug testing fees, and his

fine. After appellant entered an open plea of true to the motion to adjudicate, the trial court

found appellant guilty and assessed punishment at four years in prison. The trial court also

ordered appellant pay $836 in court costs. In two issues, appellant claims the evidence is

insufficient to support the trial court’s order he pay court costs and court appointed attorney fees.

We affirm.
       In his first issue, appellant claims there is insufficient evidence to support the trial court’s

judgment ordering appellant to pay court costs because the clerk’s record does not contain a cost

bill. In response, the State contends the evidence is sufficient because the assessment of costs is

derived by statutory authority and the amounts appellant was ordered to pay as costs may be

verified by analyzing each relevant statute.

       We recognize we have the authority to review the statutes in order to verify the costs

attributable to felony offense convictions and, by doing so, may consider whether the trial court

appropriately assessed court costs in this case. See Cardenas v. State, No. 01-11-01123-CR;

2013 WL 1164365, at *5 (Tex. App.—Houston [1st Dist.] 2013, no pet. h.) (op. on reh’g).

Likewise, we have the authority to request from the Dallas County District Clerk a supplemental

record with the cost bill supporting the trial court’s assessment of costs. See TEX. R. APP. P.

34.5(c)(1), (3); see Cardenas, 2013 WL 1164365, at *6.

       After submission, we ordered the district clerk to supplement the record with the cost bill.

The Dallas County District Clerk complied with our order by filing a signed and certified

supplemental clerk’s record containing the itemized costs assessed in this case. See Franklin v.

State, 05-12-00530-CR, 2013 WL 2446283, at *1 (Tex. App.—Dallas June 4, 2013, no pet. h.).

The cost bill details $336 in court costs, $500 in court appointed attorney’s fees, and a $1000

fine. In light of this, we conclude appellant’s first issue is moot.

         In his second issue, appellant claims the evidence is insufficient to support the trial

court’s order that appellant pay $500 in appointed attorney’s fees because appellant was indigent.

The supplemental clerk’s record shows the court costs and appointed attorney’s fees were

assessed at the time appellant was placed on deferred adjudication. A defendant placed on

deferred adjudication community supervision may raise issues relating to the original plea




                                                  2
proceeding, such as sufficiency challenges, only in appeals taken when deferred adjudication

community supervision is first imposed. Manuel v. State, 994 S.W.2d 658, 661‒62 (Tex. Crim.

App. 1999). Because the record shows the court appointed attorney fees were assessed when

appellant was originally placed on deferred adjudication and nothing in the record shows

additional attorney’s fees were assessed when he was adjudicated guilty in April 2012,

appellant’s complaint is not timely. See id. We overrule appellant’s second issue.

       We affirm the trial court’s judgment.




Do Not Publish
TEX. R. APP. P. 47                                  /Molly Francis/
120579F.U05                                         MOLLY FRANCIS
                                                    JUSTICE




                                                3
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                        JUDGMENT

DEMARCUS TYSON AKA ALFONSO                          On Appeal from the 265th Judicial District
DAVIS, Appellant                                    Court, Dallas County, Texas
                                                    Trial Court Cause No. F07-49621-R.
No. 05-12-00579-CR         V.                       Opinion delivered by Justice Francis,
                                                    Justices O’Neill and Fillmore participating.
THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 21st day of June, 2013.




                                                    /Molly Francis/
                                                    MOLLY FRANCIS
                                                    JUSTICE




                                                4